207 F.2d 503
Adele WEISS, Claimant-Appellant,v.The UNITED STATES of America, Defendant-Appellee.
No. 33.
Docket 22767.
United States Court of Appeals Second Circuit.
Argued October 7, 1953.
Decided October 21, 1953.
Writ of Certiorari Denied January 4, 1954.

See 74 S.Ct. 311.
Appeal from the United States District Court for the Eastern District of New York; Clarence G. Galston, Judge.
See also 2 Cir., 199 F.2d 454.
Sidney Morse, Brooklyn, N. Y., for claimant-appellant.
Warren E. Burger, Asst. Atty. Gen., Leonard P. Moore, U. S. Atty., New York City, Paul A. Sweeney, and Thomas E. Walsh, Attorneys, Department of Justice, Washington, D. C., for defendant-appellee.
Before CHASE, Chief Judge, and CLARK and FRANK, Circuit Judges.
PER CURIAM.


1
Judgment affirmed on opinion below, D.C., 116 F.Supp. 959.